          Case 1:19-cv-12443-FDS Document 1 Filed 12/03/19 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 EUGENE SCALIA, Secretary of Labor,
 United States Department of Labor,

                              Plaintiff,
                                                          Civil Action No. 19-cv-12443
                    v.
                                                          Injunctive Relief Sought
 MESSAK, INC. d/b/a PETE’S A PLACE,
 MEDHAT MESSAK, and SAMEH MESSAK,

                              Defendants.


                                           COMPLAINT

       Plaintiff Eugene Scalia, Secretary of Labor, United States Department of Labor (the

“Secretary”), brings this action because a restaurant, Defendant Messak Inc. d/b/a Pete’s A

Place, and two of its owners, Defendants Medhat Messak and Sameh Messak, have willfully

failed to pay their employees proper overtime compensation and failed to keep accurate

employment-related records. Defendants Pete’s A Place and Medhat Messak also unlawfully

retaliated against their employees. The Secretary seeks to have the Court enjoin Defendants from

violating the provisions of Sections 7, 11, 15(a)(2), 15(a)(3), and 15(a)(5) of the Fair Labor

Standards Act of 1938 (the “Act”), 29 U.S.C. §§ 207, 211, 215(a)(2), 215(a)(3), and 215(a)(5),

and to recover unpaid wages and liquidated damages pursuant to the provisions of Sections

15(a)(2) and 16(c) of the Act, 29 U.S.C. §§ 215(a)(2) and 216(c).




                                                 1
          Case 1:19-cv-12443-FDS Document 1 Filed 12/03/19 Page 2 of 6




                                                  I.

       Jurisdiction of this action is conferred upon this Court by Section 17 of the Act, 29

U.S.C. § 217, and by 28 U.S.C. § 1331.

                                                 II.

       Defendant Pete’s A Place is, and at all times hereinafter mentioned was, a company

having a place of business located at 19 Central Street, Peabody, Massachusetts, 01960, within

the jurisdiction of this Court, and is now, and at all times hereinafter mentioned was, engaged at

that place of business in the operation of a restaurant. Pete’s A Place employs the employees

who have not received proper compensation and who were retaliated against under the Act.

                                                 III.

       Defendant Medhat Messak is an owner and officer of Pete’s A Place. He transacts

substantial business on a continuous and systematic basis in this judicial district, within the

jurisdiction of this Court. The claims against Defendant Medhat Messak in this case arise out of

and are directly related to his business activities in Massachusetts. Defendant Medhat Messak

has certain control over the daily operations of Pete’s A Place, including the power to hire and

fire employees, and set their work schedules and rates of pay. Medhat Messak is and has been an

employer of Pete’s A Place’s employees within the meaning of Section 3(d) of the Act, 29

U.S.C. § 203(d).

                                                 IV.

       Defendant Sameh Messak is also an owner of Pete’s A Place. He transacts substantial

business on a continuous and systematic basis in this judicial district, within the jurisdiction of

this Court. The claims against Defendant Sameh Messak in this case arise out of and are directly

                                                  2
          Case 1:19-cv-12443-FDS Document 1 Filed 12/03/19 Page 3 of 6




related to his business activities in Massachusetts. Defendant Sameh Messak has certain control

over the daily operations of Pete’s A Place, including the authority to hire and fire employees,

and set their work schedules and rates of pay. Sameh Messak is and has been an employer of

Pete’s A Place’s employees within the meaning of Section 3(d) of the Act, 29 U.S.C. § 203(d).

                                                 V.

       At all times hereinafter mentioned, Defendants were an enterprise within the meaning of

Section 3(r) of the Act, 29 U.S.C. § 203(r), as they engaged in related activities performed

through unified operation or common control for a common business purpose.

                                                 VI.

       At all times hereinafter mentioned, Defendants employed employees in the activities of

said enterprise, which is engaged in commerce or in the production of goods for commerce,

including having employees handling, selling, or otherwise working on goods or materials that

have been moved in or produced for commerce. Said enterprise, for the years 2016, 2017, and

2018, had an annual gross volume of sales made or business done in an amount not less than

$500,000.00 (exclusive of excise taxes at the retail level that are separately stated). Therefore,

said employees have been employed in an enterprise engaged in commerce or in the production

of goods for commerce within the meaning of Section 3(s) of the Act, 29 U.S.C. § 203(s).

                                                VII.

       Defendants have violated the provisions of Sections 7 and 15(a)(2) of the Act, 29 U.S.C.

§§ 207 and 215(a)(2), by employing employees for workweeks longer than forty hours without

compensating them at rates not less than one and one-half times the regular rates at which they

were employed for hours worked in excess of forty hours in such workweeks. Therefore,

                                                  3
          Case 1:19-cv-12443-FDS Document 1 Filed 12/03/19 Page 4 of 6




Defendants are liable for overtime compensation owed to employees listed in the attached

Exhibit A and an equal amount of liquidated damages under Section 16(c) of the Act, 29 U.S.C.

§ 216(c). More specifically, Defendants compensated employees for hours worked over 40 hours

in a workweek at their straight time rates of pay, and failed to pay tipped employees the proper

overtime rate.

                                                VIII.

       Defendants’ violations of the overtime provisions of Act, as set forth above, were willful.

Defendants were aware that the Act required an overtime premium to be paid to non-exempt

employees because Defendants paid an overtime premium to certain employees. Defendants did

not, however, pay the required overtime premium to other employees, which renders their

overtime-related violations of the Act willful in this case.

                                                 IX.

       Defendants failed to keep true and accurate records of the hours that each of their non-

exempt employees worked, the wages they were paid, their full names and addresses, and the

dates of birth of employees under the age of 19, in violation of Section 11 of the Act, 29 U.S.C.

§ 211, and the regulations thereunder, specifically 29 C.F.R. Part 516.

                                                 X.

       Defendants Pete’s A Place and Medhat Messak violated Section 15(a)(3) of the Act, 29

U.S.C. § 215(a)(3), by unlawfully retaliating against certain employees, including by seeking to

influence the testimony that employees of Pete’s A Place would give to representatives of the

Secretary during his investigation of Defendants.



                                                  4
          Case 1:19-cv-12443-FDS Document 1 Filed 12/03/19 Page 5 of 6




                                               XI.

       Defendants violated the aforesaid provisions of the Act, including doing so willfully, as

alleged herein. WHEREFORE, cause having been shown, Plaintiff prays for judgment against

Defendants as follows:

       (1) For an order pursuant to Section 17 of the Act, 29 U.S.C. § 217, permanently

          enjoining and restraining Defendants, their officers, agents, servants, employees, and

          those persons in active concert or participation with them, from prospectively

          violating the Act; and

       (2) For an order pursuant to Section 16(c) of the Act, 29 U.S.C. § 216(c), holding

          Defendants liable for unpaid back wages found due to Defendants’ employees listed

          in the attached Exhibit A plus liquidated damages equal in amount to the unpaid

          compensation found due; alternatively, in the event liquidated damages are not

          awarded, Plaintiff prays for an order pursuant to Section 17 of the Act, 29 U.S.C.

          § 217, enjoining and restraining Defendants, their officers, agents, servants,

          employees, and those persons in active concert or participation with them, from

          withholding payment of unpaid back wages found due to Defendants’ employees, and

          pre-judgment interest computed at the underpayment rate established by the Secretary

          of the Treasury pursuant to 26 U.S.C. § 6621; and

       (3) For an order awarding Plaintiff the costs of this action and attorneys’ fees; and




                                                5
        Case 1:19-cv-12443-FDS Document 1 Filed 12/03/19 Page 6 of 6




      (4) For an order granting such other and further relief as may be necessary and

         appropriate.

                                                          Kate S. O’Scannlain
                                                          Solicitor of Labor

                                                          Maia S. Fisher
                                                          Regional Solicitor

                                                          /s/ Mark A. Pedulla___
                                                          Mark A. Pedulla
                                                          Counsel for Wage & Hour
                                                          pedulla.mark.a@dol.gov
                                                          MA BBO No. 685925

                                                          U.S. Department of Labor
                                                          Attorneys for Plaintiff

                                                          Post Office Address:
                                                          JFK Federal Building—Room E-375
                                                          Boston, Massachusetts 02203
                                                          TEL: (617) 565-2500
                                                          FAX: (617) 565-2142
DATE: December 3, 2019




                                              6
